Citation Nr: 1404030	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to April 2003 and October 2004 to December 2005.  He is the recipient of a Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2012, the Board remanded this claim for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran entered service with a pre-existing depressive disorder which  underwent an increase in severity during his service; the evidence of record does not clearly and unmistakably show that the depressive disorder was not aggravated by service beyond the natural progression of the disorder. 

2.  The evidence of record does not clearly and unmistakably show that an anxiety disorder pre-existed service and was not aggravated by such service; anxiety symptoms were noted during service and have continued ever since service.   

3.  The Veteran is a combat veteran; his alleged stressors are combat-related; there is persuasive medical opinion evidence of record that shows that the Veteran's currently diagnosed PTSD is related to his combat stressors. 






CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, PTSD, and in-service aggravation of depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Id.  (Emphasis added)  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Id.  If, however, VA fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Id.  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 ; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 - 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The period of service at issue is the Veteran's second period of active duty service from October 2004 to December 2005 which includes his combat service in Iraq.  While treatment records show a history of anxiety and depression, only a depressive disorder was noted on examination for pre-deployment.  See May 2, 2004 Annual Medical Certificate, May 26, 2004 Mental Evaluation, October 2004 Pre-Deployment Health Assessment, and October 2004 Annual Medical Certificate.  The Veteran was noted to have been prescribed Zoloft for his depression.  Thus, the Veteran entered service with a pre-existing depressive disorder.  Service treatment records show that the Veteran was seen in service for psychiatric complaints which included depression related to combat stress.  See May 2005 Consultation Report.  Personnel records show that the Veteran was awarded the Combat Action Badge.  The Veteran reported that his depression had worsened at his separation examination.  See November 2005 Report of Medical Assessment.  Post-service treatment records show that the Veteran continued to be treated for depression.  In a November 2013 letter, VA psychiatrist Dr. J.B. opined that it was at least as likely as not that the Veteran's pre-existing depression was aggravated by his service-related PTSD.  The Board finds that the evidence persuasively shows that the Veteran's pre-existing depressive disorder underwent an increase in severity during his service.  Thus, the presumption of aggravation attaches.  In light of Dr. J.B.'s opinion, the evidence of record does not clearly and unmistakably show that the depressive disorder was not aggravated by service beyond the natural progression of the disorder.  Also, treatment records show that post-service, the Veteran continues to suffer from symptoms of depression.  See Dr. J.B.'s November 2013 letter.  The U.S. Army found that the Veteran was medically unfit to continue to serve in the Reserves on account of several disorders including depression.  See December 2009 and March 2010 service records.  The medical evidence persuasively shows that the Veteran continues to experience depression related to the in-service aggravation.  Thus, service connection is warranted for pre-existing depressive disorder aggravated by service.  

In regard to anxiety disorder, there can be no finding that an anxiety disorder was noted upon the Veteran's entrance into his second period of military service. Accordingly, 38 U.S.C.A. § 1111 is for application.  It is irrelevant whether or not there is clear and unmistakable evidence that the Veteran's anxiety disorder pre-existed service.  As detailed below, the medical evidence of record shows that the Veteran incurred another anxiety-related disorder, PTSD, in service notwithstanding the negative opinion provided by the March 2008 VA examiner.  Consequently, the government's burden is not met with respect to the second prong of the presumption of soundness.  Thus, the Veteran is entitled to the presumption of soundness, and the Veteran's claim is one for service connection.  In this regard, the Board notes that treatment records show that post-service, the Veteran continued to suffer from symptoms of anxiety.  See February 2013 Vet Center letter.  The U.S. Army found that the Veteran was medically unfit to continue to serve in the Reserves on account of several disorders including anxiety disorder.  See December 2009 and March 2010 service records.  As anxiety was noted in service and the medical evidence shows that the Veteran has experienced anxiety ever since service, service connection is warranted for anxiety disorder. 

In regard to PTSD, establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran is a combat veteran.  His alleged stressors are combat-related.  There is persuasive medical opinion evidence of record that shows that the Veteran's currently diagnosed PTSD is related to his combat stressors.  See November 2013 letter from Dr.  J.B. and February 2013 Vet Center evaluation by treating therapists. 
Thus, service connection is warranted for PTSD. 

      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for anxiety disorder, PTSD, and in-service aggravation of depressive disorder is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


